                Case 2:19-cr-00107-KJM Document 714 Filed 02/18/21 Page 1 of 1


     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     JEANNA QUESENBERRY
 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8                                                 )       No. 2:19-CR-00081 KJM
     UNITED STATES OF AMERICA,
                                                   )           2:19-CR-00107 KJM
 9                                                 )
            Plaintiff,                             )
10                                                 )
     v.                                            )
11                                                 )       [PROPOSED] ORDER SEALING
     Jeanna Quesenberry                            )       SUPPLEMENT TO DEFENDANT’S
12                                                 )       MEMORANDUM OF STATUS UPDATE
                                                   )
13          Defendant.                             )
                                                   )
14                                                 )
                                                   )
15

16
            Pursuant to Local Rule 141(b), and based upon the representation contained in the
17
     Request to Seal filed by defendant Jeanna Quesenberry, IT IS HEREBY ORDERED that the
18

19   Supplement to Defendant’s Memorandum of Status Update that supports the Memorandum of

20   Status Update filed as ECF DOC Number 710 in 2:19-CR-00107 KJM and ECF DOC Number
21
     154 in 2:19-CR-00081 KJM. shall be SEALED until further order of this Court.
22
            ,
23
     Dated: February 18, 2021
24

25

26

27

28

                                                       1
